EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-13 and 23-28 are deleted as drawn to non-elected inventions. Applicant elected group II, claims 14-22 in the response received 19 August 2020. 

Allowable Claims
Claims 14-22 and 29-34 are allowed. 
Reasons for Allowance
Applicant’s arguments filed 21 May 2021 regarding Ambrosio; Archel et al. (US 20070185426 A1) in view of Monks, Monika  et al. (US 20050249691 A1), Miller; Christopher C. (US 20070065473 A1) and Rosati; Coni F. (US 20060200100 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Ambrosio, the closest art of record, lacks a gelatin substrate, lipoic acid derivative and chelating agent.

Monks discloses a composition comprising a gelatin substrate (¶ [0019], [0024], [0029]); a lipoic acid derivative (¶ [0020], thymidine, glycine, lipoic acid, L-histidine HCl; ¶ [0049], Lipoic acid 0.11; ¶ [0051], Lipoic acid 0.2063); and a chelating agent (¶ [0063], chelators … EDTA, EGTA).
However, Monks lacks a lipoic acid derivative having a structure wherein n1 and n2 groups are, independently, C1-C10 alkyl; and R1 is H, C1-C10 alkyl, C6-C14 aryl, an alkyl ammonium or a protonated amino acid. Specifically, Monks lacks the claimed C1-C10 alkyl groups and at most discloses unmodified lipoic acid. 

Another cited reference, Ploger; Frank et al. (US 20140141050 A1), discloses a composition comprising gelatin (¶ [0025], natural polymers as the polypeptides like collagen, gelatin); and lipoic acid (¶ [0053] Antioxidants … i.e. vitamin C, vitamin E, panthenol, lipoic acid). However, Ploger lacks a lipoic acid derivative having modified n1 and n2 groups, and at most discloses unmodified lipoic acid. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Nordhaus; Mark A. et al. (US 20130129710 A1) describes a hemostatic composition (¶ [0002], [0007], [0008]), comprising a gelatin substrate with a bloom value of between about 150-300 g (¶ [0042], type B gelatin with a Bloom strength of 200 to 400). However, Nordhaus lacks a lipoic acid derivative and instead relies on thrombin for a hemostatic effect (¶ [0060], the pharmaceutically acceptable diluent comprises thrombin, preferably 10 to 1000 I.U. thrombin/ml). 
McClain; James B. et al. (US 20100015200 A1) discloses a coated medical device (¶ [0003], [0018], [0032]); including a gelatin substrate (¶ [0083], [0239], the polymers of the present invention may be natural or synthetic in origin, including gelatin); and a lipoic acid derivative (¶ [0068] lipoic acid (and derivatives); ¶ [0162], "Pharmaceutical agent" as used herein refers to any of a variety of drugs or pharmaceutical compounds … lipoic acid and lipoic acid derivatives). However, McClain does not specify which lipoic acid derivatives are provided, and does not teach or suggest to provide n1 and n2 groups that are independently C1-C10 alkyl. 

Austen, JR.; William G. (US 20130158515 A1) discloses methods, systems and apparatuses for processing harvested adipose tissue or stem cells (¶ [0002], [0003], [0008], [0052]); including a gelatin material (¶ [0078] The hydrophilic matrix may comprises a hyaluronic acid, a carbohydrate, gelatin); and lipoic acid (¶ [0086], damage to the harvested cells (e.g., adipocytes or the like), if present, can be repaired or prevented by mixing … Poloxamer P188 or lipoic acid; ¶ [0116], Poloxamer P188 or lipoic acid). However, However, Austen does not modify the lipoic acid with n1 and n2 groups that are C1-C10 alkyl, and at most uses unmodified lipoic acid. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781